Filed 7/19/16 P. v. Cota CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D069371

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS276743)

FERNANDO COTA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Stephanie

Sontag, Judge. Affirmed.



         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         A jury found Fernando Cota not guilty of burglary (Pen. Code, § 459)1 but guilty

of the lesser included offense of trespass (§ 602.5). The jury found true the allegation



1        All further statutory references are to the Penal Code.
that a person authorized to be in the dwelling was present within the meaning of section

602.5, subdivision (b). The jury also found Cota guilty of possessing a concealed dirk or

dagger (§ 21310). Cota admitted two prior prison convictions (§ 667.5, subd. (b)). The

court initially sentenced Cota to the upper term of three years on the concealed dirk or

dagger count and imposed two one-year terms for the admitted prison priors. However,

at a later sentencing hearing on both the present case and trial court case No. SCS279566

(the subject of the appeal in this court's case No. D069049), the court vacated the

sentence in case No. SCS276743 and resentenced Cota to one-third the midterm on the

dirk or dagger count or eight months, consecutive to the sentence imposed in case No.

SCS279566. Cota was given credit for 322 days of time served and ordered to pay a $40

court security fee, a $300 restitution fine, and a $300 parole revocation fine, stayed

pending successful completion of parole.

                                           FACTS

       The record does not include a reporter's transcript of the trial proceedings.

According to the probation report, on January 1, 2015, at 2:06 a.m., police officers

responded to a burglary in progress at the home of Emilio Perez. Perez told the officers

that he awakened to find Cota standing inside his trailer. Cota stood motionless and

Perez told his wife to call 911. Perez did not know Cota and did not give him permission

to be inside the home. The officers arrested and searched Cota without incident. They

recovered a seven and one-half inch fixed blade knife from inside his waistband.




                                             2
                                      DISCUSSION

       Appellate counsel has filed a brief summarizing the facts and proceedings below

but raising no specific issues or argument for reversal. Counsel has asked this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436.

Counsel has not identified any possible issues under Anders v. California (1967) 386 U.S.

738. We offered Cota the opportunity to file a brief on his own behalf, and he has not

responded.

       Our review of the entire record under Wende and Anders has disclosed no

reasonably arguable appellate issues. Appellate counsel has competently represented

Cota on appeal.

                                     DISPOSITION

       The judgment is affirmed.



                                                                      McCONNELL, P. J.

WE CONCUR:



BENKE, J.



HALLER, J.




                                             3